Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated December 5, 2019
(“Effective Date”) by and between Justin Dye, an individual (hereinafter
referred to as the “Employee”), and MEDICINE MAN TECHNOLOGIES, INC., a
corporation duly organized under the laws of the state of Nevada and having its
principal place of business at 4880 Havana Street, Suite 201 South, Denver,
Colorado 80239 and its affiliates and subsidiaries (hereinafter referred to as
“MMT,” the “Employer” or the “Company”). The existence of this Agreement will be
announced publicly by MMT in MMT’s sole discretion.

 

W I T N E S S E T H:

 

WHEREAS, the Employer desires to employ the Employee as its Chief Executive
Officer and Executive Chairman under the terms of this Agreement and the
Employee desires to become employed by the Employer pursuant to the same, and;

 

WHEREAS, the Employee and the Employer desire to have their rights, obligations
and duties specified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.EMPLOYMENT. Upon execution of this Agreement Employee shall become a full-time
employee of Employer and shall devote a reasonable amount of his/her time
necessary to properly effectuate the duties and obligations included herein to
the benefit of the Employer. During the term of Employee’s employment with the
Company, Employee shall report directly to the Company’s Board of Directors.   
 Employee shall serve as the Chief Executive Officer of the Company and the
Executive Chairman of the Company and shall be responsible for oversight of all
business operations of the Company. As such, he shall serve as a key officer of
the Company as well as senior team member working with the other Officers of the
Company as needed and as directed by the Board of Directors in furtherance of
the Company’s business interests.

 

2.TERM. The Employee’s employment hereunder shall be effective as of the date of
this Agreement and shall continue for one (1) year from the Effective Date (the
“Term”), provided that such term shall automatically renew for successive one
(1) year periods unless either party gives written notice of non-renewal to the
other party at least thirty (30) days prior to the end of such one (1) year
period, unless otherwise terminated pursuant to Section 4 of this Agreement (the
“Term”).

 

3.COMPENSATION.

 

a.Employer agrees to pay to the Employee during the Term of this Agreement, a
base gross salary of $300,000 per annum (“Base Salary”), payable in equal
installments on a bi-weekly basis, due and payable on those days of the month
where Employer customarily makes salary payments to its other employees.
Employer shall be responsible for deduction from each salary payment tendered to
Employee herein all applicable withholding and other employment taxes imposed by
state and federal tax regulations. The Employer may periodically increase
Employee’s annual Base Salary at its sole discretion. The Board may grant
bonuses to Employee from time to time on a quarterly basis in the Board’s
discretion, which bonuses will be based on the metrics attached hereto as
Schedule A.

 

 

 

 



 1 

 

 

b.The Company grants to Employee, effective as of the date of this Agreement
(the “Date of Grant”), the option to purchase all or any part of 2,000,000
shares of the common stock of the Company (the “Common Stock”) at a purchase
price that shall equal the closing price of the Company’s Common Stock as
reported on the trading market in which the Common Stock trades on the Date of
Grant (the “Option”). The Option shall vest and become exercisable in accordance
with the following vesting schedule: (i) 500,000 shares of Common Stock subject
to the Option will vest and become exercisable on the first anniversary of the
Effective Date of this Agreement; (ii) an additional 500,000 shares of Common
Stock subject to the Option will vest and become exercisable on the second
anniversary of the Effective Date of this Agreement; (iii) an additional 500,000
shares of Common Stock subject to the Option will vest and become exercisable on
the third anniversary of the Effective Date of this Agreement; and (iv) the
remaining 500,000 shares of Common Stock subject to the Option will vest and
become exercisable on the fourth anniversary of the Effective Date of this
Agreement, such that the Option shall be fully vested as of such date.

 

c.Notwithstanding the vesting schedule and conditions set forth above, 100% of
the 2,000,000 shares of Common Stock subject to the Option shall vest and become
exercisable in the event of a “Change in Control.” For purposes of this
Agreement, “Change in Control” means (i) the purchase or other acquisition
(other than from the Company) by any person, entity or group of persons, within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Act”) (excluding for this purpose, the Company or its subsidiaries
or any employee benefit plan of the Company or its Subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 50% or
more of either the then-outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or (ii) approval by the
stockholders of the company of a reorganization, merger or consolidation, in
each case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the Common Stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company’s or of the sale of all or substantially all of the assets of the
Company.

 

d.All shares of Common Stock issued pursuant to the Option to the Employee under
this Agreement may be liquidated at a daily rate of no more than 5% of the
preceding five (5) day average volume of the Company’s Common Stock on any given
trading day. Notwithstanding the foregoing, the limits under this leak-out
provision do not apply in the event of a Change in Control of the Company.

 

e.During the term of the Agreement, the Employee shall be eligible to
participate in Company-established incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
group health, medical, dental, vision, life and disability insurance plans, in
the same manner and at the same levels as the Company makes such opportunities
available to the Company’s senior executive level employees.

 

f.Employee shall be entitled to three (3) weeks of vacation (in addition to
customary United Stated federal holidays) during each contract year in which he
serves hereunder, in addition to the one-week period from and including
Christmas Day to and including New Years’ Day, which shall be a Company-wide
closure in accord with Company policies. Such vacation shall be taken at such
time or times as will be determined by the Employee.

 

 

 

 



 2 

 

 

g.Employee and Company understand that Employee does not reside in Denver,
Colorado, and that in connection with Employee’s performance of his duties
hereunder, as determined by Employee, Employee will be from time to time
required to travel to and spend time in Denver, Colorado. Employee and Company
agree that notwithstanding any written policies relating to travel the Company
may have from time to time, the Company shall reimburse Employee for (a)
expenses related to travel, including first class flights, and (b) for at least
the first two (2) years of the Term of housing arrangements in Denver, Colorado,
in amounts as agreed between Employee and Company.

 

  During the Term, Employee acknowledges and agrees to comply with the terms and
conditions in the attached Exhibit B, Insider Trading Acknowledgement.

 

4.TERMINATION.

 

a.This Agreement may be terminated upon the happening of any of the following
events:

 

iWhenever the Employer and the Employee shall mutually agree to termination in
writing;

 

iiIf Cause (as defined below) has occurred, Employer may at any time during the
term of employment, by written notice, terminate this Agreement and discharge
the Employee for Cause, whereupon Employer’s obligation to pay all unaccrued
compensation and other benefits (including Severance amounts, insurance
coverage, medical and hospitalization plan benefits and management incentive
plan payments, if any, under this Agreement) shall cease as of the date of
termination, unless determined otherwise by the Board of Directors.       As
used herein, termination for Cause shall mean the Employee has (a) committed an
act constituting dereliction of duties or gross negligence which has resulted in
or is likely to result in a material adverse effect on the Company, but only
after written notice and a thirty (30) day chance to cure, unless such a cure
period would be fruitless; (b) committed a material breach of any provision of
this Agreement or any obligation to the Company, in each case, which has
resulted in or is likely to result in a material adverse effect on the Company,
that, if curable, has not been cured by Employee within thirty (30) days of
written notice from the Company describing such breach in reasonable detail; (c)
refused, after notice thereof, to perform specific lawful directives within the
scope of his duties given to him by the Board of Directors; (d) failed to comply
with the Company’s written policies or rules during the term of this Agreement,
which failure has resulted in or is likely to result in a material adverse
effect on the Company, that, if curable, has not been cured by Employee within
thirty (30) days of written notice from the Company describing such failure in
reasonable detail; (e) deliberate misappropriated any money or other assets or
properties of the Company or its subsidiaries outside of his purview; (f) made
willful and unauthorized disclosures of any Company trade secrets or financial
information or data which has resulted, or is likely to result, in material and
demonstrable damage to Employer; (g) has diverted any corporate opportunity or
committed another similarly serious conflict of interest or self-dealing
incurring to Employee’s direct or indirect benefit and Employer’s detriment; or
(h) been convicted of or entered a plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent), if such felony is
work-related, materially impairs the Employee’s ability to perform services for
the Company or results in material reputational or financial harm to the Company
or its affiliates.

 

 

 

 



 3 

 

 

 iiiUpon termination without Cause, the Employee shall be entitled to the
following: (A) twelve (12) months of base gross salary payable in accordance
with the normal payroll practice of the Company as if such Employee was employed
by the Company during such twelve (12) months; (B) any earned but unpaid bonus;
(C) the number of shares of Common Stock subject to the Option that would have
vested, had the Employee maintained employment with the Company through the next
anniversary of the Effective Date; and (D) to be provided or be reimbursed for
the full cost and expenses in respect of the same or substantially the same
medical, dental, long-term disability and life insurance that Employee was
provided pursuant to Section 3(e) to which Employee was entitled hereunder as of
the date of termination for the 12-month period following the date of
determination, provided, however, that in the case of such medical and dental
insurance, that Employee makes a timely election for continuation coverage under
COBRA if eligible. Together (A), (B), (C) and (D) are “Severance”.

 

b.Upon termination for Cause, the Employee shall not be entitled to receive any
benefits of Severance pay, unless determined otherwise by the Company.

 

c.In the event the Employee decides to leave the employ of the Employer; the
Employee agrees to give to the Employer at least thirty (30) days advance
written notice of the date of his/her last day of employment.

 

5.RECORDS.     Upon termination of this Agreement, Employee shall not be
entitled to keep or preserve records of the Employer, except for any employee
files or records relating to Employee. Employee hereby acknowledges a duty to
Employer to cause to be kept and maintained accurate records of the Employer’s
business to the extent such maintenance of files falls within his duties
delegated to him by the Board from time to time. The Employee shall at any time
be entitled to receive copies of his personnel files with ten (10) days’ notice
to the Employer, noting that should this provision be utilized only the most
recent files not provided in any earlier request shall be provided.

 

6.NON-SOLICITATION/NON-COMPETE.     In consideration of the numerous mutual
promises contained herein between the Company and Employee, Employee, for
himself and for or on behalf of any person or business entity in any state in
which the Company provides services to a customer of the Company during
Employee’s employment agrees that:

 

 

 

 



 4 

 

 

a.Upon the Employee’s termination of his employment with the Employer (voluntary
or involuntary) and for a period of 12 months thereafter (the “Restriction
Period”), Employee shall not solicit any business from any customers or accounts
of the Employer for the purposes of providing them services that are the Same
Business (as defined below). During the Restriction Period, the Employee shall
not (i) assist any third parties in soliciting the business of any customers or
accounts of the Employer for the purposes or providing them services that are
the Same Business; and, (ii) directly or indirectly, on his own behalf or on
behalf of any other person or entity, whether as an owner, director, officer,
partner, employee, agent or consultant, for pay or otherwise, render services to
or engage with any person or entity (or on Employee’s own behalf, if the
Employee is self-employed) that is engaged in the Same Business, or become
interested in any such business, directly or indirectly, as an individual,
partner, shareholder, member, manager, director, officer, principal, agent,
employee, trustee, consultant, contractor or in any other relationship or
capacity; provided, however, that nothing contained in this paragraph shall be
deemed to prohibit Employee from acquiring, solely as an investment, up to four
percent (4%) of the outstanding shares of capital stock of any corporation. For
a period of twelve (12) months following the date upon which Employee ceases
being an employee of the Company, Employee shall not solicit for employment,
induce for the purposes of employment, recruit for employment, or participate in
soliciting for employment any individual who is employed by the Company. For
purposes hereof, “Same Business” means the business of: providing cannabis
wholesale or retail product sales, cannabis cultivation, cannabis production,
cannabis manufacturing and extraction.

 

b.In the event the Employee fails to comply with any provisions of this Section
6, the Employee hereby authorizes the Employer to seek to obtain a restraining
order which would restrain and enjoin the Employee or any third party being
assisted by said Employee in violating such provisions.

 

c.Employee hereby acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration of the provisions of this Section 6
are reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company.

 

7.PROPRIETARY AND CONFIDENTIAL INFORMATION.

 

a.For purposes herein, Employer’s proprietary and confidential information and
trade secrets (hereinafter “Proprietary and Confidential Information”) includes:

 

iInformation concerning Employer’s business, product development, marketing
analysis, and related information including prices, terms and other trade
secrets related to Employer’s customer lists and customers’ business affairs,
and related information;

 

iiDiscoveries, concepts and ideas; techniques and processes, whether
copyrightable or not, including, but not limited to, techniques, data and
improvements thereof, concerning present or future activities of Employer, and
any products, potential products or prototype concepts of Employer;

 

iiiInformation relating to research, development, invention, purchasing,
merchandising and marketing; and

 

ivAny proprietary and confidential information relating to research and
development undertaken by Employer, its successors and assigns.

 

  Notwithstanding the foregoing, Proprietary and Confidential Information shall
not include information which is: (a) of record known or in the files of
Employee at time that Employer’s Proprietary and Confidential Information is
disclosed to Employee and received from Employer; or (b) either has become or
becomes available to the public through no fault of Employee; or (c) is received
by Employee, from any third party which has the right to disclose it.

 

 

 

 

 



 5 

 

 

b.With respect to its Proprietary and Confidential Information as defined in (a)
above, Employer retains all rights and interest, which rights include but are
not limited to: patent, process patent, copyright, trademark, trade secret or
any other form of proprietary right. Employee agrees that all Proprietary and
Confidential Information of Employer is protected by law and may not be used or
disclosed by Employee except pursuant to Employee’s discharge of his duties to
the Company or as instructed by the Board. Except to the extent instructed by
the Board, Employee agrees to safeguard Employer’s Proprietary and Confidential
Information with no less care than he would reasonably use in safeguarding his
own valuable proprietary information and trade secrets. Except to the extent
pursuant to Employee’s discharge of his duties to the Company or as instructed
by the Board, Employee agrees to take appropriate steps to preserve the complete
confidentiality of Employer’s Proprietary and Confidential Information by all
appropriate measures.

 

c.Employee agrees that, except as required by Employer or as reasonably
necessary in performance of his duties for Employer or as instructed by the
Board, he will:

 

inot copy or duplicate Employer’s Proprietary and Confidential Information, nor
allow anyone else to copy or duplicate the same, without the written permission
of Employer;

 

iinot directly or indirectly use, sell, disseminate or otherwise disclose
Employer’s Proprietary and Confidential Information;

 

iiinot create or attempt to create or authorize others to create, duplicate or
derivative works containing all or part of Employer’s Proprietary and
Confidential Information;

 

ivupon termination of this Agreement, to the extent reasonably possible return
all of Employer’s Proprietary and Confidential Information which is within
Employee’s possession or control at that time to Employer; and

 

vnotify Employer immediately upon learning of any unauthorized possession, use
or disclosure of Employer’s Proprietary and Confidential Information to which
Employee has had access under this Agreement. Employee will promptly furnish
Employer all known details of such unauthorized possession, use or disclosure
and will cooperate at Employer’s sole expense with Employer in any litigation
against any parties undertaken by Employer to protect its rights to its
Proprietary and Confidential Information. Employee’s compliance with this
subparagraph shall not be construed as a waiver of any of Employer’s rights
under this Agreement.

 

d.In the event of a breach or threatened breach by Employee of the provisions of
this Agreement, Employer shall be entitled to seek an injunction restraining
Employee from such breach, and Employer may also pursue any and all other
remedies available to it for threatened or actual breach, including recovery of
damages from Employee.

 

e.In addition to the other requirements of this Section 7, for the good and
valuable consideration in this Agreement, Employee has agreed to comply with the
attached Exhibit A, Employee Invention Assignment.

 

 

 

 



 6 

 

 

8.NON-DISPARAGEMENT. Except as otherwise required by law, neither the Company
nor Employee shall make any statements that are professionally or personally
disparaging about or adverse to the interests of the other party, including but
not limited to any statements that disparage any person, service or capability
of the other party, and each such party agrees not to engage in any conduct that
is intended to harm professionally or personally the reputation of any party to
this Agreement; provided, that the Company shall cause its employees and
directors to comply with the provisions of this Section 8 as if its employees
and directors made the covenant in this Section 8 and shall be liable to
Employee for any breach by any of its employees or directors for such covenant
as if they were a party hereto.

 

9.NAME & LIKENESS RIGHTS. During the Term, Employee hereby authorizes the
Company to use, reuse, and to grant others the right to use and reuse,
Employee’s name, photograph, likeness (including caricature), voice, and
biographical information, and any reproduction or simulation thereof, in any
form of media or technology now known or hereafter developed (including, but not
limited to, film, video and digital or other electronic media), for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations. The Company agrees to indemnify and hold Employee harmless from
any and all claims or causes of action, established or otherwise, arising from
or relating to the Company’s use of name or likeness of Employee.

 

10.OTHER ACTIVITIES. Subject to the provisions contained in Section 6, Section 4
a. ii., and any and all fiduciary obligations owed to the Company, the Company
agrees and acknowledges that (a) Justin Dye is a principal of Dye Capital &
Company, LLC, a private equity firm (collectively with its affiliates, “Dye
Capital”) that invests in various companies across industries, (b) none of the
activities of Dye Capital or Justin Dye on behalf of Dye Capital, shall in and
of themselves constitute a breach of this Agreement or constitute Cause, (c) and
the provisions of Sections 6 and 7 of this Agreement shall not in and of
themselves prevent Dye Capital from engaging in its investment activities except
to the extent Employee actually breaches any of the provisions thereof.

 

11.NOTICES. Any notices or other communications given hereunder shall be
complete upon certified mailing to that party, in the case of the Company, to
the Company’s Board at the address of the Company’s principal office, and in the
case of Employee, to the most recent address provided by Employee to Company.

 

12.SEVERABILITY. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the terms
of this Agreement, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected thereby, and in lieu of each
such illegal, invalid and unenforceable provisions there shall be added
automatically as part of this Agreement a provision similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

13.MANDATORY ARBITRATION. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Such Arbitration shall take
place in the City and County of Denver, Colorado.

 

 

 

 



 7 

 

 

 

14.ATTORNEYS FEES AND COSTS. In the event of a dispute arising between the
parties hereto, and said dispute becomes subject to any arbitration and/or
litigation relating to the rights, duties and/or obligations arising out of this
Agreement, the prevailing party in such action shall be entitled to recover all
applicable costs of said action, including but not limited to, reasonable
attorney’s fees.

 

15.AMENDMENTS. This Agreement may only be amended by the mutual consent of all
the parties hereto, which Amendment shall be in writing duly executed by the
parties.

 

16.ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement between the parties hereto with regard to all matters herein. This
Agreement supersedes and replaces any and all such prior agreements and
understandings. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto.

 

17.JURISDICTION. This Agreement shall be construed in accordance with the laws
of the State of Colorado.

 

18.NON-WAIVER. A delay or failure by either party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right herein.

 

19.BINDING EFFECT. The provisions of this Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns.

 

20.SECTION 409A. This Agreement and the various provisions within it are
intended to either be exempt from or to meet the requirements of Section 409A of
the Code, and shall be interpreted and construed consistent with that intent.

 

  a. Payments with respect to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense or benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.         b. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this letter agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

 

 

 



 8 

 

 

c.Notwithstanding any other payment schedule provided herein to the contrary, if
the Employee is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A of the Code payable on account of a “separation
from service,” such payment shall be made on the date which is the earlier of
(A) the expiration of the six-month period measured from the date of the
Employee’s “separation from service”, and (B) the date of the Employee’s death
(the “Delay Period”) to the extent required under Section 409A of the Code. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 20 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to the Employee in a
lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.

 

 

MEDICINE MAN TECHNOLOGIES, INC.

 

 

/s/ Paul Dickman                              

Paul Dickman, Director

 

 

 

/s/ Justin Dye                                   

Justin Dye, Employee

 

 

 



 9 

 

 

Schedule A

 

Bonus Metrics

 

 

 

[to be determined and memorialized during Q1 2020]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

Exhibit A

 

Employee Invention Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

Exhibit B

 

Insider Trading Acknowledgment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 12 

